DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Ron Kachmarik, on 5/23/2022:

CLAIMS

1. (Currently Amended)	A travel control method for a mobile aerial work platform including a vehicle chassis capable of travelling, wherein an elevating deck and a lift unit are mounted on the vehicle chassis, wherein the lift unit is configured to raise and lower the deck, and wherein a pair of steered wheels are mounted on the front end of the vehicle chassis, and wherein a pair of driven wheels are mounted on the rear end of the vehicle chassis, and wherein the mobile aerial work platform is configured to perform a turning action by steering the steered wheels, the travel control method comprising:

providing each of the driven wheels with respective and independently controlled drive motors; 
independently controlling the rotation speed and rotation direction of each of the pair of driven wheels via the respective and independently controlled drive motors 
performing an equivalent speed control of the driven wheels, in cases in which a rudder angle of each of the steered wheels driving both of the drive motors such that the pair of driven wheels are driven in the same rotation direction and at the same rotation speed as each other;
performing a differential control of the driven wheels, in cases in which the rudder angle of each of the steered wheels exceed driving the drive motors speed difference such that a rotation speed of the inside driven wheel of a turn direction of the mobile aerial work platform is slower than a rotation speed of the outside driven wheel of the turn direction of the mobile aerial work platform, while are continuously driven in the same rotation direction as each other; and
performing a reverse rotation control of the driven wheels, in cases in which the rudder angle of each of the steered wheels driving the drive motors such that the inside driven wheel of the turn direction of the mobile aerial work platform is rotated in reverse with respect to the travel direction of the mobile aerial work platform.

2. (Currently Amended)	The travel control method for the mobile aerial work platform according to claim 1, wherein during the differential control of the driven wheels and the reverse rotation control of the driven wheels, a rotation speed of the of the turn direction of the mobile aerial work platform is reduced in speed as the rudder angle gets larger.

3. (Currently Amended)	The travel control method for the mobile aerial work platform according to claim 1, wherein during the differential control of the driven wheels, the rotation speed difference is increased as the rudder angle gets larger.

4. (Currently Amended)	The travel control method for the mobile aerial work platform according to claim 1, wherein during the reverse rotation control of the driven wheels, a reverse rotation speed of the inside driven wheel of the turn direction of the mobile aerial work platform is increased 

5. (Currently Amended)	The travel control method for the mobile aerial work platform according to claim 1, wherein the rudder angle of each of the steered wheels the inside steered wheel of the turn direction of the mobile aerial work platform.

6. (Currently Amended)	A travel control device for a mobile aerial work platform including a vehicle chassis capable of travelling, wherein an elevating deck and a lift unit are mounted on the vehicle chassis, wherein the lift unit is configured to raise and lower the deck, and wherein a pair of steered wheels are mounted on the front end of the vehicle chassis, and wherein a pair of driven wheels are mounted on the rear end of the vehicle chassis, and wherein the mobile aerial work platform is configured to perform a turning action by steering the steered wheels, the travel control device comprising: 
a steering input device receiving a steering direction in which to face the steered wheels;
a steering mechanism equipped with a steering actuator steering the steered wheels;
a travel input device receiving mobile aerial work platform travel direction commands of forward, backward, and stop, and receiving a travel speed employed during forward and backward travel;
a drive unit equipped with a pair of drive motors driving 
a controller controlling the steering mechanism and the drive unit,: 
controls the steering mechanism so that the steering actuator steers the steered wheels with steering corresponding to operation of the steering input device;
controls the drive unit according to input performed through the travel input device in accordance with a rudder angle of the steered wheel with respect to a straight ahead position,
wherein control of the drive unit by the controller causes the drive unit to: 
execute an equivalent speed control of the driven wheels, in cases in which the rudder angle of each of the steered wheels driving both of the drive motors such that the pair of driven wheels are driven in a same rotation direction and at a same rotation speed in accordance with the forward travel direction and the travel speed received by the travel input device;
a differential control of the driven wheels, in cases in which the rudder angle of each of the steered wheels exceeds the first rudder angle but is less than or equal to a second rudder angle larger than the first rudder angle, driving the drive motors at a predetermined rotation speed difference such that a rotation speed of the inside driven wheel of a turn direction of the mobile aerial work platform is slower than a rotation speed of the outside driven wheel of the turn direction of the mobile aerial work platform, while are continuously driven in the same rotation direction as each other; and
a reverse rotation control of the driven wheels, in cases in which the rudder angle of each of the steered wheels driving the drive motors such that the inside driven wheel of the turn direction of the mobile aerial work platform alone is rotated in reverse with respect to the travel direction of the mobile aerial work platform.

7. (Currently Amended)	The mobile aerial work platform travel control device according to claim 6, further comprising:
a rudder angle detector detects a rudder angle of each of the steered wheels 
wherein the controller controls the drive unit using a detected rudder angle detected by the rudder angle detector as the rudder angle of each of the steered wheels 

8. (Currently Amended)	The mobile aerial work platform travel control device according to claim 6, wherein:
the steering input device receives input of a rudder angle in which to face the steered wheels with respect to a straight ahead position; and
the controller controls the drive unit using the rudder angle received by the steering input device as the rudder angle of the steered wheels 

9. (Currently Amended)	The mobile aerial work platform travel control device according to claim 6, wherein:
during the differential control of the driven wheels and the reverse rotation control of the driven wheels, the controller controls the drive unit driving the drive motors such that the rotation speed of the of the turn direction of the mobile aerial work platform is lowered as the rudder angle of the steered wheels 

10. (Currently Amended)	The mobile aerial work platform travel control device according to claim 6, wherein:
during the differential control of the driven wheels, the controller controls the drive unit such that the rotation speed difference is increased as the rudder angle of the steered wheels 

11. (Currently Amended)	The mobile aerial work platform travel control device according to claim 6, wherein:
during the reverse rotation control of the driven wheels, the controller controls the drive unit such that the reverse rotation speed of the inside driven wheel of the turn direction of the mobile aerial work platform wheels 

12. (Currently Amended)	The mobile aerial work platform travel control device according to claim 6, wherein:
the steering input device is a steering dial; and
the controller controls the steering mechanism such that a rotation angle of the steering dial with respect to a neutral position is caused to match a rudder angle of the inside steered wheel of the turn direction of the mobile aerial work platform 

13. (Currently Amended)	The mobile aerial work platform travel control device according to claim 7, wherein:
during the differential control of the driven wheels and the reverse rotation control of the driven wheels, the controller controls the drive unit such that the rotation speed of the of the turn direction of the mobile aerial work platform is lowered as the rudder angle of the steered wheels 

14. (Currently Amended)	The mobile aerial work platform travel control device according to claim 8, wherein:
during the differential control of the driven wheels and the reverse rotation control of the driven wheels, the controller controls the drive unit such that the rotation speed of the of the turn direction of the mobile aerial work platform is lowered as the rudder angle of the steered wheels 

15. (Currently Amended)	The mobile aerial work platform travel control device according to claim 7, wherein:
during the differential control of the driven wheels, the controller controls the drive unit such that the rotation speed difference is increased as the rudder angle of the steered wheels wheel gets larger.

16. (Currently Amended)	The mobile aerial work platform travel control device according to claim 8, wherein:
during differential control of the driven wheels, the controller controls the drive unit such that the rotation speed difference is increased as the rudder angle of the steered wheels 

17. (Currently Amended)	The mobile aerial work platform travel control device according to claim 7, wherein:
during reverse rotation control of the driven wheels, the controller controls the drive unit such that a reverse rotation speed of the inside driven wheel of the turn direction of the mobile aerial work platform wheels 

18. (Currently Amended)	The mobile aerial work platform travel control device according to claim 8, wherein:
during reverse rotation control of the driven wheels, the controller controls the drive unit such that a reverse rotation speed of the inside driven wheel of the turn direction of the mobile aerial work platform wheels 

19. (Currently Amended)	The mobile aerial work platform travel control device according to claim 7, wherein:
the steering input device is a steering dial; and
the controller controls the steering mechanism such that a rotation angle of the steering dial with respect to a neutral position is caused to match a rudder angle of inside steered wheel of the turn direction of the mobile aerial work platform 

20. (Currently Amended)	The mobile aerial work platform travel control device according to claim 8, wherein:
the steering input device is a steering dial; and
the controller controls the steering mechanism such that a rotation angle of the steering dial with respect to a neutral position is caused to match a rudder angle of inside steered wheel of the turn direction of the mobile aerial work platform 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J. HAN whose telephone number is 571-270-3980. The examiner can normally be reached on M-Th and every other F (7:30 AM – 5 PM).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace, can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Charles J Han/
Primary Patent Examiner, Art Unit 3662